Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 1 of 13 PageID 803




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                             CASE NO.: 6:20-CV-01210-GAP-GJK

DAVID NDALAMBA, an individual resident
of Canada, and STARLINE MEDIA, INC., a
Canadian corporation,
Plaintiffs,
v.
ELISHA TRICE, an individual resident of Florida,
JOMY STERLING, an individual resident of Florida,
and STAR STATUS GROUP, a company of
unknown residency,
Defendants.
 _________________________________________________/


PLAINTIFFS’ DAVID NDALAMABA, STARLINE MEDIA INC.’S AND THIRD PARTY
 DEFENDANT TYLER GNASS’ MOTION TO AMEND ADMISSION AND TO DEEMS
                       THEM TIMELY SERVED
                               AND
                       MOTION FOR HEARING

       COME NOW, Plaintiffs’ DAVID NDALAMBA, STARLINE MEDIA INC., and Third

Party Defendant TYLER GNASS, and move the Court to enter an Order deeming the Responses

to Requests for Admission to be withdrawn, amended, or deemed timely served, and as for

grounds, state as follows:

                     DECLARATION OF LOUIS R. GIGLIOTTI, ESQ.

       Pursuant to 28 U.S.C. §1746, under penalty of perjury, the undersigned, swears that the
following statement is true and correct:
   1. My name is Louis R. Gigliotti, and I am attorney of record for Plaintiffs and for Third
      Party Defendant Tyler Gnass.
   2. In March 2021, my 26 year old son died unexpectedly. I was devastated. I was now
      tasked with helping my family manage their grief, while managing my own. I also had to
      conclude his affairs, including gathering his remains, his employment issues, life
      insurance, return of, and repair of his automobile, closing bank accounts, and the like.
   3. I am a member of large caring family and there were people at the house almost daily for
      about 2 months.
                                               1
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 2 of 13 PageID 804




   4. I was not aware that Defendants propounded Requests for Admissions, and it was only
      while reading the Motion for Summary Judgment that I noticed that they were served.
      They were served via email, and I never received a copy in the mail, nor were they ever
      mentioned during the course of the litigation.
   5. After reviewing the Motion for Summary Judgment (Doc. 59), I checked my email and I
      discovered that I received the email on May 12, 2021, and that on the same day I
      immediately responded by stating that I would like to address Defendants’ discovery
      failures. Attached as Exhibit A is the Response to the email.
   6. At no time do I recall ever seeing the Requests for Admission, and certainly never
      responded in time under the Rules.
   7. I have litigated at least 125 federal court cases, and have never previously failed to timely
      respond to Requests for Admissions, but under the circumstances, I did not even realize
      that they were propounded, and I did not docket the date to respond.
   I. INTRODUCTION.

   On May 12, 2021, Defendants propounded Requests for Admissions on Plaintiffs and on

Third Party Defendant Tyler Gnass. The Responses were due June 12, 2021. Discovery closed

on July 1, 2021. (Doc. No. 57 at 1-2). The Responses were due a mere 18 days before the close

of discovery.

   A few weeks before, in March 2021, the undersigned’s 26 year old son died unexpectedly.

While grieving, the undersigned was able to manage his workload, but on this case, the

undersigned does not recall seeing any attachments to the email received from opposing counsel

on May 12, 2021, despite immediately responding by email on a different discovery matter.

(Exhibit A). The matter was never raised again, until it was discovered in Defendants’ Motion

for Summary Judgment on August 2, 2021. (Doc. No. 59).

   Plaintiffs and Mr. Gnass have since served Responses to Requests for Admissions on

opposing counsel. Defendants did not take any depositions. Plaintiffs produced over 15,000

documents during the discovery period. Also, prior to filing suit, Plaintiffs had done substantial

investigation into the allegations of copyright infringement, and trade secret misappropriation.

                                                 2
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 3 of 13 PageID 805




The Complaint comprises 15 Exhibits of evidence in support of Plaintiffs’ claims, and

Defendants have been on notice of these claims from Day 1. Plaintiffs’ Response to Motion for

Summary Judgment is due September 3, 2021, and that Motion will contain many other Exhibits

in support of Plaintiffs’ allegations. Noticeably, Defendants’ Motion for Summary Judgment is

scarce on evidence, and relies mostly on the Admissions that were due a mere 18 days (June 12,

2021) before the close of discovery. Even if the Admissions were responded to timely, and with

appropriate denials, no time remained for Defendants to further discovery, as the deadline for

discovery was July 1, 2021.

   The Responses to Requests for Admission were due a mere 18 days from the close of

discovery, and discovery had otherwise been substantially concluded. The failure to timely

serve the Responses to Requests for Admissions served only to permit Defendants an

opportunity to avoid liability where the clear evidence that has been of record from the beginning

suggests otherwise.

   This case should be heard on the merits of the substantial evidence. Attached as Exhibit B

are the Requests for Admission to NDALAMBA, Exhibit C are the Responses, Exhibit D are

Requests for Admission to STARLINE MEDIA. Exhibit E are the Responses. Exhibit F are

Requests for Admission to GNASS. Exhibit G are the Responses.

   Plaintiff, STARLINE MEDIA denies Requests for Admission Nos. 1,2,4-

5,7,10,14.16.18.22,25,28,30,35,39.

   Plaintiff NDALAMBA denies Requests for Admission Nos.1-

2,5,8,11,15,17,19,23,26,28,30,32-34, 37, 39.

   Third Party Defendant GNASS denies Requests for Admission Nos. 1-2,6,8-9,11,16-17,19-

20,22.

                                                3
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 4 of 13 PageID 806




    II. THE COURT APPLIES A TWO PART TEST

    District Courts are entitled to broad discretion in managing pretrial discovery matters.

Johnson v. Board of Regents of Univ. of Ga., 263 F.3d 1234, 1269 (11th Cir. 2001) (citing

Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1366 (11th Cir. 1997). Given the caseload

of most district courts and the fact that cases can sometimes stretch out over years, district courts

must have discretion and authority to ensure that their cases move to a reasonably timely and

orderly conclusion.” Chrysler Int’l Corp. v. Chemaly, 280 F.3d 1358, 1360 (11th Cir. 2002).

Nevertheless, this discretion over discovery issues is not wholly unfettered. Id., at 1360.

        Rule 36 of the Federal Rules of Civil Procedure governs requests for admissions,

allowing a party to serve on “any other party a written request for the admission . . . of the truth

of any matters within the general scope of discovery set forth in the request that relate to

statements or opinions of fact or of the application of law to fact. Fed. R. Civ. P. 36(a).

        The served party has thirty days after service to respond to the request by a written

answers specifically denying the matter or setting forth in detail the reasons why it cannot

truthfully admit or deny the matter, or by objecting to the request. Fed. R. Civ. P. 36(a). If a

party fails to respond within thirty days, then the matter is admitted. Id. Once the matter is

admitted, Rule 36(b) provides that it is “conclusively established unless the court on motion

permits withdrawal or amendment of the admission.” Fed. R. Civ. P. 36(b). A court may permit

withdrawal or amendment of an admission when the presentation of the merits of the action will

be subserved thereby and the party who obtained the admission fails to satisfy the court that

withdrawal or amendment will prejudice that party in maintaining the action or defense on the

merits. Id.



                                                  4
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 5 of 13 PageID 807




       District Courts should apply a “two-part test” in deciding whether to grant or deny a

motion to withdraw or amend admissions. Smith v. First Nat’l Bank, 837 F.2d 1575, 1577 (11th

Cir. 1988). First, the court should consider whether the withdrawal will subserve the presentation

of the merits, and second, it must determine whether the withdrawal will prejudice the party who

obtained the admissions in its presentation of the case. Id.

       Rule 36(b)’s two part test is much more than merely hortatory; it “emphasizes the

importance of having the action resolved on the merits, while at the same time assuring each

party that justified reliance on an admission in preparation for trial will not operate to his

prejudice.” Smith, 837 F.2d at 1577-78 (quoting Fed. R. Civ. P. 36 advisory committee’s note)

(emphasis added).

       While District Courts stop short of holding that movants have an absolute right to have

their admissions withdrawn, to best fulfill the purposes of Rule 36, a District Court must abide

by the two-part test of Rule 36(b).

       A. Part I-Whether the Presentation of the Merits Will be Subserved.

       The first prong of the two-part test from Rule 36(b) calls for a determination of whether

“the presentation of the merits will be subserved” by allowing a withdrawal or amendment of the

admissions. This part of the test “emphasizes the importance of having the action resolved on the

merits,” Smith, 837 F.2d at 1577, and is “satisfied when upholding the admissions would

practically eliminate any presentation of the merits of the case. Where the court found that two of

the admissions essentially admitted the necessary elements of the claims, withdrawal was proper.

Id.

       Thus, granting the motion to withdraw the admissions would have certainly aided in the

“‘ascertainment of the truth and the development of the merits.’” Smith, 837 F.2d at 1577

                                                  5
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 6 of 13 PageID 808




(quoting with approval the district court’s opinion in that case); see also Manatt v. Union Pac.

R.R. Co., 122 F.3d 514, 517 (8th Cir. 1997) (“In the circumstances of this case, the prospect of

deeming the controverted fact as having been admitted seems to be anathema to the

ascertainment of the truth.”) The first prong of the two-part test is therefore easily met here.

Plaintiffs have already submitted to the Court, 15 Exhibits demonstrating screen shots of

computer code theft, communications regarding knowledge of the theft, copyright registrations

and materials, and snippets of code shown to have been misappropriated and stolen (Doc. No. 1,

Exhibits A-O). Defendants have proffered no defense except that the Admissions support it.

The Admissions fly in the face of the evidence already of record from Day 1.

       B. Part II- Prejudice to Defendants.

       Rule 36(b)’s second prong requires the court to ascertain whether the nonmoving party

would be prejudiced by a withdrawal or amendment of admissions. The prejudice contemplated

by the Rule is not simply that the party who initially obtained the admission will now have to

convince the fact finder of its truth. Rather, it relates to the difficulty a party may face in

proving its case, e.g., caused by the unavailability of key witnesses, because of the sudden need

to obtain evidence with respect to the questions previously admitted. Smith, 837 F.2d at 1578.

(11th Cir. 1988)). For this reason, a court is more likely to find prejudice when a party seeks to

withdraw its admissions once trial has already begun. See, e.g., 999 v. C.I.T. Corp., 776 F.2d

866, 869 (9th Cir. 1985) (“Had the defendant made this argument that there was no prejudice

while moving for withdrawal of the admission before trial, it would have been more

persuasive.”). Summary Judgment is inappropriate when it is awarded as a result of matters

deemed admitted. Smith, 837 F.2d at 1578. (11th Cir. 1988)).



                                                   6
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 7 of 13 PageID 809




       Essentially, Rule 36 is a time-saver, designed “to expedite the trial and to relieve the

parties of the cost of proving facts that will not be disputed at trial.” Charles Alan Wright, Arthur

R. Miller, & Richard L. Marcus, Federal Practice and Procedure § 2252 (2d ed. 1994) (emphasis

added). That is, when a party uses the rule to establish uncontested facts and to narrow the

issues for trial, then the rule functions properly. When parties like Defendants, however, use the

rule with the wild-eyed hope that the other side will fail to answer and therefore admit essential

elements (that the party has already established in the Complaint and through production of

documents and Exhibits filed with the Complaint), the rule’s time-saving function ceases; the

rule instead becomes a weapon, dragging out the litigation and wasting valuable resources.

       A matter that the court deems admitted is "conclusively established unless the court, on

motion, permits the admission to be withdrawn or amended." Fed.R.Civ.P. 36(b). At its

discretion, a court "may permit withdrawal or amendment if it would promote the presentation of

the merits of the action and if the court is not persuaded that it would prejudice the requesting

party in maintaining or defending the action on the merits." Fed. R. Civ. P. 36(b); Perez v.

Miami-Dade Cty., 297 F.3d 1255, 1263 (11th Cir. 2002) (stating that the Eleventh Circuit

reviews decisions regarding motions to withdraw or amend admissions for abuse of discretion).

       The Eleventh Circuit has held that "district courts should apply a 'two-part test' in

deciding whether to grant or deny a motion to withdraw or amend admissions." Perez, 297 F.3d

at 1264. First, the court should consider whether withdrawal will promote the presentation of the

merits of the case; second, the court should determine whether "the withdrawal will prejudice the

party who obtained the admissions in its presentation of the case." Id.

       The relevant two-part test requires the court to assess whether withdrawal or amendment

will help the court consider the merits of the case and whether withdrawal or amendment will

                                                  7
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 8 of 13 PageID 810




prejudice the nonmoving party. Id. In this case, allowing Plaintiffs and Mr. Gnass to amend their

admissions with their late responses will ultimately allow the court to have a better

understanding of the parties' positions in the case and will promote consideration of the merits of

the case. Moreover, Defendants cannot successfully argue that the withdrawal or amendment of

the deemed admissions and subsequent consideration of the Responses will create any significant

prejudice. The Responses were due only 18 days from the close of discovery. Defendants did

not otherwise obtain any credible evidence that they had not committed the acts of copyright

infringement and trade secret theft, along with the knowing breach of the NDA by hiring

Plaintiffs’ former computer programmer who accessed Plaintiffs’ materials. Also, Defendants

are on a taped conversation admitting that they had indeed known that Defendant TRICE had

stolen Plaintiffs’ materials, and that they were used in the development of Defendants computer

game.

        Defendants have offered no substantial evidence to the contrary, despite having received

over 15,000 documents, and producing over 500 of their own. The Motion for Summary

Judgment (Doc. No. 59), relies almost entirely on the last minute failure to respond to

admissions. The prejudice factor must consider the timing of the admissions, and if the

Defendants were otherwise precluded from gathering evidence to support their defenses, then

prejudice would lean more in their favor. Instead, the Requests for Admissions were a last

second throw in, and the benefit of Plaintiffs’ failure to respond is a windfall not otherwise found

in the facts or in the evidence. Defendants seek to win their case on the admissions, and not on

any competent evidence, despite the existence of evidence in support of Plaintiffs’ position that

was filed at the inception of the case with the Complaint. (Doc. No. 1, Exhibits A-O). If



                                                 8
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 9 of 13 PageID 811




Plaintiffs had timely denied the Requests for Admissions, Defendants could not have gathered

any further evidence as discovery closed days after the due date of June 12, 2021.

       Consistent with Rule 36(b), however, Plaintiffs and Mr. Gnass seek permission to

withdraw its deemed admissions, and to have them deemed timely filed, as they have

subsequently been served. Under Rule 36(b) the court may permit a party to withdraw or amend

its admissions. Therefore, before allowing a party to withdraw or amend its admissions, the

court must determine whether: (1) withdrawing or amending the admissions would promote a

presentation on the merits of the case; and (2) there would be prejudice to the party who obtained

the admissions in its presentation of the case. Perez, 297 F.3d at 1264. The first step emphasizes

the importance of having cases decided on the merits and is satisfied when the admissions—

before withdrawal or amendment—eliminate presentation of the merits of the case. Id. at 1266.

 The second step relates to the difficulty the party who obtained the admissions might face in

proving its case because of a "sudden need" to obtain evidence with respect to the items deemed

admitted. Id. at 1266-67.

       Since Defendants would not have otherwise been able to obtain any other evidence of

note, since discovery closed within days of the due date for the Responses, the prejudice is

almost wholly minimized. The last minute Requests for Admissions, and the untimely

Responses, are the greatest factor supporting Defendants’ position on Summary Judgment. They

certainly do not rely on an established defense of non-infringement, or that they did not hire the

former programmer who stole Plaintiffs’ assets. Importantly, Third Party Defendant, Mr. Gnass

is being sued for allegedly making false statements attributing theft of Plaintiffs’ assets to

Defendants. The Admissions may be used to support what the evidence of record has already

demonstrated, that Mr. Gnass’ statements are true.

                                                  9
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 10 of 13 PageID 812




        In this case, Plaintiffs have laid out a clear case of copyright infringement, trade secret

 misappropriation, and the breach of an NDA, as Defendants hired Plaintiffs’ former programmer

 to develop a game so similar that it failed. Defendants Crown Academy game failed because the

 Players did not want to play a game that is a copy of Plaintiffs’ Royale High game when they

 would rather play the original. As better explained in Plaintiffs Response to Motion for

 Summary Judgment to be filed, a snapshot demonstrated that while 45,000 players were at that

 moment playing Plaintiffs’ Royale High game, about 307 were playing Defendants’ Crown

 Academy game. Defendants Motion for Summary Judgment (Doc. No. 59), contains very little

 other evidence in support, and relies mostly on the Admissions that were obtained as the very

 last part of discovery near the deadline. Had the Admissions been timely responded to, then

 Defendants would have not been able to take any other discovery anyway, as the discovery

 period would expire in 18 days. Also, Defendants moved the Court for an Order compelling

 depositions after the close of discovery, which was denied by the Court. (Doc. No. 63).

 Defendants were trying to take depositions after the close of discovery even after relying on the

 Admissions.

        Thus, in greater detail, Plaintiffs have provided substantial supporting evidence in its

 Response to Motion for Summary Judgment. The Complaint contains 15 Exhibits supporting a

 prima facie case for Plaintiffs. The prejudice factor simply cannot be weighed in Defendants’

 factor, as the Admission were due only 18 from the close of discovery, and they could not have

 taken any other discovery even if the Admissions were fully denied. Defendants were not

 deprived of any effort to obtain information during discovery.

        While Plaintiff and Mr. Gnass may argue that many of the matters deemed admitted may

 not necessarily be deemed dispositive, they certainly contradict evidence that is already

                                                  10
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 11 of 13 PageID 813




 submitted as part of the record, and specifically, thorough the 15,000 documents produced, and

 the 15 Exhibits attached to the Complaint. The Admissions may deem evidence in the record to

 be false. The Complaint and its Exhibits have been part of the record from Day 1, and

 Defendants ultimately denied the allegations and had notice of their assertion. This neither

 meets the requirement that cases be decided on the merits, nor does false truth through

 admissions serve the interests of justice.

 III. CONCLUSION

        The undersigned’s son died unexpectedly in March 2021. As a result, the emailed

 discovery, the Requests for Admission that were served by Defendants, went unnoticed by

 counsel on May 12, 2021. Despite the efforts to keep up with all this, and all other cases, the

 Requests for Admission were not answered. Thankfully, while the excuse is valid, the prejudice

 to Defendants is virtually nonexistent. The Responses were due 18 from the close of discovery,

 and Defendants would not have been able to take any further discovery in that period, even if

 each Request was denied and timely. Defendants moved the Court for discovery past the

 deadline, but that was denied by the Court. (Doc. No. 3), and that Motion was not based on

 admissions.

        Thankfully, despite counsel’s misfortune, there is no prejudice to Defendants.

        IV.     PLAINTIFFS INCORPORATE ITS RESPONSE TO DEFEDANTS’
                MOTION FOR SUMMARY JUDEGMENT IN SUPPORT.

        Defendants’ filed a Motion for Summary Judgment (Doc. No. 59) and relies extensively

 on the Admissions in support of Summary Judgment. Therefore, many of the documents and

 Declarations of Plaintiffs are included in the Response to Summary Judgment, so the Response




                                                 11
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 12 of 13 PageID 814




 and this Motion are intertwined, in that Summary Judgment should be denied based on similar

 arguments in support of evidence, judging the merits, and no prejudice, instead of admissions.

         V.      PLAINTIFFS RESPECTFULLY REQUEST A HEARING SHOULD THE
                 COURT SO DEEM IT PROPER AND NECESSARY.

         Many of the arguments in support of this Motion are also related to the evidence in

 support of Plaintiffs’ Response to Motion for Summary Judgment, as the Motion for Summary

 Judgment relies on the admissions, instead of evidence already in the record, as the basis for

 relief. Plaintiffs respectfully request that if there are issues of concern for the Court that a

 hearing be scheduled for further clarification, as this Motion and Plaintiffs’ Response to Motion

 for Summary Judgment have similar facts and circumstances, as they rely on evidence instead of

 last minute admissions.

                                   Local Rule 3.01(g) Certification

         The undersigned contacted opposing counsel, Shaun Keough, regarding his position on

 consent for the filing of this Motion. Mr. Keough specifically does not consent.

                                                         Respectfully submitted,

 Date: September 2, 2021                                 /s/Louis R. Gigliotti
                                                         Louis Gigliotti
                                                         Louis R. Gigliotti, PA
                                                         Florida Bar No.: 71935
                                                         1605 Dewey Street
                                                         Hollywood, FL 33020
                                                         P: 954-471-4392
                                                         lgigliotti@bellsouth.net



                                       CERTIFICATE OF SERVICE


               I HEREBY CERTIFY that the foregoing has been filed via ECF, this 2nd day of
         September, 2021.

                                                   12
Case 6:20-cv-01210-GAP-GJK Document 64 Filed 09/02/21 Page 13 of 13 PageID 815




                                           By:_s/Louis R. Gigliotti,Esq./
                                                  Louis R. Gigliotti, Esq.




                                      13
